OPINION — AG — ** PUBLICATION — STATE AGENCY — EXPENDITURE OF PUBLIC FUNDS ** WE, THE STATE BOARD OF MEDICAL EXAMINERS, WISH TO PUBLISH A BOOKLET EXPLAINING OUR RULES AND REGULATIONS; ALSO A PUBLICATION THAT WILL INCLUDE A ROSTER OF ALL LICENSED PHYSICIANS IN THE STATE. ** QUESTION(1): IS IT CONSIDERED A PROPER FUNCTION OF THIS AGENCY TO SUPPLY THIS INFORMATION ? — AFFIRMATIVE (NEWSPAPER CLIPPING SERVICE, AUTHORITY, LISTS) CITE: 59 O.S. 489 [59-489], 59 O.S. 495 [59-495](C) 59 O.S. 511 [59-511] (FRED HANSEN)